******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     SUSAN YORGENSEN, INLAND WETLANDS
     ENFORCEMENT OFFICER OF THE TOWN
         OF EASTFORD v. DARLENE A.
             CHAPDELAINE ET AL.
     DARLENE A. CHAPDELAINE v. TOWN OF
             EASTFORD ET AL.
                 (AC 35464)
          DiPentima, C. J., and Gruendel and Lavery, Js.
     Argued November 20, 2013—officially released May 6, 2014

  (Appeal from Superior Court, judicial district of
  Hartford, Land Use Litigation Docket, Berger, J.)
  Darlene A. Chapdelaine, self-represented, the appel-
lant (named defendant in the first case, plaintiff in the
second case).
  Eric Knapp, for the appellees (plaintiff in the first
case, defendants in the second case).
                         Opinion

   LAVERY, J. This appeal arises out of two separate
actions that were consolidated for trial. In one action,
the plaintiff, Darlene A. Chapdelaine, sought a judgment
declaring that the defendants, the town of Eastford
(town) and its Inland Wetlands and Watercourses Com-
mission (commission), did not have jurisdiction over
her activities. In a second action, the plaintiff, Susan
Yorgensen, the inland wetlands enforcement officer of
the town of Eastford, sought to enjoin certain activities
of the defendant Darlene A. Chapdelaine.1 Chapdelaine,
proceeding as a self-represented party, appeals from
the trial court’s judgment denying her request for a
declaratory judgment, and its judgment determining
that she conducted activities in violation of General
Statutes § 22a-44 (b). On appeal, Chapdelaine claims
that (1) the court improperly denied her request for
a declaratory judgment, asserting that her claim was
jurisdictional in nature; (2) the enforcement complaint
was fatally defective because it did not cite § 22a-44
(b); and (3) the court’s judgment determining that she
violated § 22a-44 (b) was based on factual findings that
are clearly erroneous.2 We affirm the judgments of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. On October 1, 2010, Chapdelaine
and her partner, Gary Warren, as buyers, entered into a
bond for deed and real estate agreement for the subject
property with Mary A. Duncan, and her husband, John
C. Revill, as sellers.3 The subject property is located at
211 Eastford Road in Eastford. On October 12, 2010,
the town granted Warren a building permit to construct
a barn. Shortly thereafter, on October 18, 2010, Yor-
gensen inspected the property from off-site and saw that
work was being performed on the property, including
regrading. On November 12, 2010, Yorgensen wrote to
Chapdelaine to cease and desist all regulated activities
within 100 feet of inland wetlands or watercourses and
to submit an application and plan to reclaim and restore
the wetlands pursuant to the Eastford Inland Wetlands
and Watercourses Regulations (regulations). At a hear-
ing held on November 18, 2010, the commission con-
firmed the cease and desist order.
  On November 30, 2010, Chapdelaine e-mailed Yor-
gensen indicating that she did not receive the cease
and desist order, did not receive the meeting agenda,
and that she wished to settle the matter amicably. The
next day, Brendan Schain, the attorney for the commis-
sion, e-mailed Chapdelaine, indicating that he would
instruct the commission not to publish notice of its
decision as the matter might be resolved.
  Also on November 30, 2010, Chapdelaine filed an
amended application with the commission seeking a
jurisdictional ruling, asserting that her activities were
either unregulated or constituted farming activities that
were exempt from local regulation under General Stat-
utes § 22a-40. Schain e-mailed Chapdelaine explaining
the proper procedure for requesting a determination of
exempt activity, as well as informing Chapdelaine that
notice of the cease and desist order had not yet then
published. As detailed in Schain’s e-mail: ‘‘Just because
you consider your property to meet the statutory defini-
tion of a farm does not mean that regulated activities
can be conducted in the absence of either a permit or
a determination of no jurisdiction. An application for
a determination of no jurisdiction must include a plan
showing the location of wetlands, the location of any fill
deposited on the property and the location and nature of
any other activities being conducted within the wet-
lands or upland review area.’’
  On December 6, 2010, again responding to an e-mail
from Chapdelaine, Schain reiterated for Chapdelaine
that she must submit a map showing the location of
wetlands and watercourses, as well as the location and
nature of her exempt activities, and that, if she did not,
the commission would not be able to take action on
her application at its December 16, 2010 meeting. Chap-
delaine failed to comply with this request; instead, while
Chapdelaine submitted numerous documents, she sub-
mitted a site plan of the property that did not delineate
wetlands, and she did not supply a written list of the
specific activities being performed on the property. At
the December 16, 2010 meeting of the commission,
Thomas DeJohn, the chairman of the commission,
noted that Chapdelaine and the commission had a dis-
agreement as to the process for determining exemption
from the regulations, and concluded that the commis-
sion could not make a determination on her request
without a delineation of the wetlands boundaries. The
commission decided to revisit the application at its
meeting the following month.
   By the date of the following meeting, Chapdelaine
had failed to comply with the commission’s request for
a site map delineating the location of wetlands and
watercourses, as well as the location and nature of her
exempt activities. On January 27, 2011, the commission
determined that, first, Chapdelaine may pursue ‘‘eques-
trian instruction, training, and breeding’’ and ‘‘selective
cutting of trees in the woodland area for the purposes
of pasture expansion’’ on the property because they
fit within the statutory definition of agriculture and
therefore are exempt from the regulations. Nonetheless,
as to the remainder of Chapdelaine’s activities, the com-
mission determined that it was unable to make a deter-
mination as to its jurisdiction. Specifically, the
commission determined: ‘‘[Chapdelaine] has con-
structed a riding arena on the northeastern portion of
the property. As part of that construction, a large stock-
pile of topsoil or other material has been placed on
the [p]roperty north of the existing dwelling. These
activities have involved the disturbance, grading, filling
or removal of soils. If these activities have occurred
within the physical area of an inland wetland or water-
course with continual flow, they fall outside the exemp-
tion created by . . . § 22a-40 and are therefore subject
to the jurisdiction of the [c]ommission. The [c]ommis-
sion hereby finds that [Chapdelaine] has submitted an
incomplete request for a ‘determination of no jurisdic-
tion.’ Without a delineation of the wetlands soils and
watercourses located on the property by a licensed soil
scientist, no determination of the jurisdiction of the
[c]ommission is possible. The [c]ommission finds that
there is not substantial evidence in the record that the
construction of the riding arena and stockpiling of fill on
the property have occurred entirely outside the physical
limits of inland wetlands or watercourses with contin-
ual flow and therefore declines to find these activities
exempt from regulation.’’ Notice of the commission’s
decision was published on February 11, 2011.
   Chapdelaine did not appeal the commission’s deci-
sion that it had insufficient information to determine
whether her activities were exempt from the regula-
tions.4 Instead, in April, 2011, Chapdelaine commenced
an action for a declaratory judgment, requesting that
the court determine whether the commission had juris-
diction to regulate her activities.
  On June 1, 2011, Yorgensen commenced the enforce-
ment action against Chapdelaine alleging, in the first
count, that Chapdelaine was in violation of the cease
and desist order issued on November 12, 2010, and that
despite notice, the violation had not been remedied. In
the second count, Yorgensen sought relief under § 22a-
44 (b), but did not cite to that statute in the complaint.5
   The court consolidated the two actions for trial. A
trial was held to the court on six days over a period of
three months. On January 24, 2013, in a memorandum
of decision, the court denied Chapdelaine’s request for
a declaratory judgment, determining that she failed to
exhaust her administrative remedies and, thus, her inde-
pendent challenge to the commission’s jurisdiction was
procedurally improper. The court determined that,
accordingly, any special defenses raised by Chapdelaine
as to the enforcement action that concerned the juris-
diction of the commission also were precluded. As to
the enforcement action, the court rendered judgment
in favor of Chapdelaine with respect to count one, and
in favor of Yorgensen with respect to count two.
    Specifically, the court determined that the first count
of the enforcement complaint failed because Yorgensen
failed to ensure that Chapdelaine had proper notice of
the cease and desist hearing, in accordance with the
statutory requirements of § 22a-44 (a). As to the second
count, however, the court determined Yorgensen estab-
lished that Chapdelaine violated § 22a-44 (b) because
‘‘[t]he testimony . . . is quite clear that Chapdelaine
and Warren performed a regulated activity as defined
in § 2.1 of the regulations and without obtaining a permit
as required by § 6.1 thereof. Notwithstanding whether
or when Chapdelaine and Warren received notice of
the cease and desist order, there is no question that
they knew the commission sought additional informa-
tion and could not, at that time, issue the requested
jurisdictional ruling without such information. There is
also no question that they attended the December and
January commission meetings, knew of the request for
additional information, did not comply with the request
and, in fact, continued working.’’ The court concluded:
‘‘Yorgensen’s burden was to prove that Chapdelaine
and Warren conducted activities within the regulated
area without a permit or some clear authority from the
commission that their activities were exempt. She . . .
succeeded.’’ This appeal followed. Additional facts will
be set forth as necessary.
                            I
   First, Chapdelaine challenges the court’s denial of
her request for a declaratory judgment, claiming that
she properly filed an action for a declaratory judgment
because her claim was jurisdictional in nature, and the
evidence that she presented at trial established that
either she did not perform activities within wetlands
or her activities were exempt from regulation in accor-
dance with § 22a-40 (a) (1). We disagree.
   In its memorandum of decision, the court concluded
that the ‘‘determination of whether [Chapdelaine’s]
activities are exempt is, in the first instance, for the
commission,’’ citing Cannata v. Department of Envi-
ronmental Protection, 215 Conn. 616, 627, 577 A.2d 1017
(1990), Aaron v. Conservation Commission, 183 Conn.
532, 547, 441 A.2d 30 (1981) (Aaron II), Canterbury v.
Deojay, 114 Conn. App. 695, 708, 971 A.2d 70 (2009),
and Wilkinson v. Inland Wetlands & Watercourses
Commission, 24 Conn. App. 163, 167–68, 586 A.2d 631
(1991). The court found that ‘‘[t]he commission’s
request that [Chapdelaine] file more information about
activities, whether within wetlands or watercourses or
outside of those areas that still might impact the river
or the wetlands is absolutely proper under Connecticut
law. . . . [Chapdelaine] started the process with her
initial request for a determination of exempt activities.
Her failure to comply with the commission’s request is
compounded by her failure to appeal the January 27,
2011 decision. She has failed to exhaust her administra-
tive remedies and thus her independent challenge to
jurisdiction is procedurally improper.’’ Accordingly, the
court denied her request for a declaratory judgment.
  Chapdelaine concedes that this case is controlled by
Aaron II, supra, 183 Conn. 532, but she alleges that her
action for a declaratory judgment was proper because
the issues that she raised were jurisdictional in nature.
See Aaron v. Conservation Commission, 178 Conn.
173, 178–79, 422 A.2d 290 (1979) (Aaron I) (‘‘While
exhaustion of administrative remedies is generally held
to be applicable to proceedings involving judicial review
of administrative agency action, there are certain excep-
tions to the rule. . . . [O]ne such exception is that
resort to administrative agency procedures will not be
required when the claims sought to be litigated are
jurisdictional. . . . Another exception is that exhaus-
tion of administrative remedies will not be required
when the remedies available are futile or inadequate.
. . . In the present case there is some question as to
whether the plaintiff’s claims could properly be litigated
by way of appeal because of the rule that a party who
seeks some advantage under a statute or ordinance,
such as a permit or a variance, is precluded from subse-
quently attacking the validity of the statute or ordi-
nance.’’ [Citations omitted; internal quotation marks
omitted.]). Nonetheless, to support her claim, Chapde-
laine details extensively in her brief the evidence that
she presented at trial to support her contention that the
commission did not have jurisdiction over her activities;
namely, that an agent of the Connecticut Department
of Agriculture, and an agent of the Connecticut Depart-
ment of Energy and Environmental Protection, sur-
veyed her property and concluded that her activities
fell within the statutory definition of ‘‘farming’’ under
General Statutes § 1-1 (q), such that her activities are
permitted as of right in accordance with § 22a-40 (a)
(1). Further, two soil scientists from the United States
Army Corps of Engineers reported that no regulated
soils were disturbed.6
   Chapdelaine’s argument is unavailing. Here, Chapde-
laine first challenged the commission’s jurisdiction
before the commission itself. Thereafter, she failed to
comply with the commission’s requests, and as a result,
the commission decided that it had insufficient evi-
dence to make a determination as to its jurisdiction
over her activities. Chapdelaine did not appeal that
determination, and instead, she started over by bringing
a declaratory judgment action. Chapdelaine did not
challenge the regulations or the commission’s proce-
dures for its determination of jurisdiction; instead, she
solely sought a determination from the court that her
activities are exempt. Aaron II and its progeny are clear
that, in Connecticut, the first arbiter of the jurisdiction
of a local inland wetlands and watercourses commis-
sion is the commission itself, and not a court, because
‘‘the administrative requirement that one apply to the
commission in order to determine if [her] application
is one for an exempt use or operation under § 22a-40
(a) is, in and of itself, valid and is administratively
necessary for the commission to discharge its function
under the enabling statutes [of the Inland Wetlands and
Water Courses Act, General Statutes § 22a-36 et seq.].’’
Aaron II, supra, 183 Conn. 547; see also Cannata v.
Department of Environmental Protection, supra, 215
Conn. 627–29; Wilkinson v. Inland Wetlands & Water-
courses Commission, supra, 24 Conn. App. 164–68.
‘‘Specific procedures are set out in the regulations . . .
to obtain a determination by the commission that a use
is permitted or nonregulated, and one seeking such a
determination must first, before undertaking any activ-
ity on the property in question, notify the commission
of his or her intentions and obtain a written determina-
tion by the commission of the categorization of that
use. Whether the defendants’ [activity] is considered
farming for the purposes of § 22a-40 and [the local regu-
lations] is not for [this court] to determine. Such deter-
mination must be made by the commission in the first
instance. The trial court cannot, nor by extension can
we, make a finding that the defendants’ actions could
be considered farming without the commission first
having considered the issue.’’ (Internal quotation marks
omitted.) Canterbury v. Deojay, supra, 114 Conn. App.
708; see also Cannata v. Department of Environmental
Protection, supra, 215 Conn. 628–29.
   In particular, we draw Chapdelaine’s attention to this
court’s decision in Wilkinson, in which this court held
that the wetlands commission must be the first to deter-
mine whether it has jurisdiction over a particular sub-
ject matter. Wilkinson v. Inland Wetlands &
Watercourses Commission, supra, 24 Conn. App. 167.
In Wilkinson, like here, the plaintiffs requested that the
local wetlands commission issue a declaratory ruling
that their proposed activities—namely, constructing a
horse barn and indoor riding arena—constituted ‘‘farm-
ing’’ and were therefore permitted as of right under
§ 22a-40 (a) (1). Id., 164–65. In Wilkinson, as in the
present case, the commission asked the plaintiffs to
produce additional information, in particular a site plan
sealed by a licensed engineer or surveyor. Id., 165. The
plaintiffs in Wilkinson did not do this, and instead sub-
mitted other materials that they considered to be rele-
vant. As a result, like here, the commission determined
that the plaintiffs failed to prove that their proposed
activities constituted ‘‘farming.’’ Id., 165–66. In
response, the plaintiffs in Wilkinson appealed to the
Superior Court challenging the commission’s authority
to make such a ruling, and that court agreed, finding
that the plaintiffs’ proposed activities were farming and,
as such, were exempt from the local regulations. Id.,
166. The commission appealed, and this court reversed,
citing Cannata, and determined that: ‘‘In the present
case, the [local wetlands commission] . . . must be
given the first opportunity to determine its jurisdiction.
Requiring the plaintiffs to apply for a permit is neither
futile nor inadequate. If the [commission] finds that the
plaintiff’s proposed use is exempt from regulation under
. . . § 22a-40 (a) (1), the plaintiffs will be allowed to
conduct their activities without a permit. If the commis-
sion determines that the plaintiffs’ proposed use is not
exempt, it must then decide whether to issue a permit.
. . . [T]he plaintiffs in the present case can appeal from
an adverse ruling, challenging both the [commission’s]
jurisdiction and its decision denying them a permit. If,
conversely, a permit is granted, the plaintiffs will have
received the underlying relief sought, i.e., permission
to build horseback riding facilities on the property.’’
Wilkinson v. Inland Wetlands & Watercourses Com-
mission, supra, 167–68; see also Cannata v. Depart-
ment of Environmental Protection, supra, 215 Conn.
628–29.
   Accordingly, a party cannot file a declaratory judg-
ment action to circumvent the requests of a wetlands
commission to determine its jurisdiction over that par-
ty’s activities. In the present case, Chapdelaine did not
appeal from the commission’s determination denying
her request for an exemption from the regulations, nor
did she appeal from the commission’s cease and desist
order. ‘‘The proper way to vindicate a legal position is
not to disobey the orders, but rather to challenge them
on appeal.’’ Inland Wetlands & Watercourses Commis-
sion v. Andrews, 139 Conn. App. 359, 364, 56 A.3d 717
(2012). The commission’s jurisdiction over Chapde-
laine’s activities must first be determined by the com-
mission. Accordingly, the court properly denied her
request for a declaratory judgment.
                            II
  Second, Chapdelaine claims that Yorgensen should
not have prevailed on the second count of the enforce-
ment complaint because she failed to cite § 22a-44 (b)
in her complaint. We disagree.
   ‘‘Because the interpretation of pleadings presents an
issue of law, our review is plenary. . . . It is fundamen-
tal in our law that the right of a plaintiff to recover is
limited to the allegations of [its] complaint. . . . More
than a century ago, our Supreme Court held that [w]hen
the facts upon which the court in any case founds its
judgment are not averred in the pleadings, they cannot
be made the basis for a recovery. . . . The vitality of
that bedrock principle of Connecticut practice is
unquestionable.’’ (Citations omitted; internal quotation
marks omitted.) Michalski v. Hinz, 100 Conn. App. 389,
393, 918 A.2d 964 (2007).
   Chapdelaine asserts that Yorgensen should not have
prevailed on count two of her complaint because she
failed to cite the statute upon which the claim was
founded, namely, § 22a-44 (b). She asserts that such a
failure of reference, solely, was fatal to count two.
   Practice Book § 10-3 (a) provides in relevant part that
‘‘[w]hen any claim made in a complaint . . . is
grounded on a statute, the statute shall be specifically
identified by its number.’’ The enforcement complaint
did not cite § 22a-44 (b) as the basis for count two.
Contrary to Chapdelaine’s assertion, however, this vio-
lation of Practice Book § 10-3 (a) is not a complete bar
to recovery on count two. ‘‘[O]ur courts repeatedly have
recognized that the rule embodied in Practice Book
§ 10-3 is discretionary and not mandatory . . .
[although] notice is the critical consideration in such
instances. As this court has observed, [a]s long as the
defendant is sufficiently apprised of the nature of the
action . . . the failure to comply with the directive of
Practice Book § 10-3 (a) will not bar recovery.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Michalski v. Hinz, supra, 100 Conn. App. 394.
   The record indicates that Chapdelaine was suffi-
ciently apprised of the statutory basis of count two of
the enforcement complaint. As asserted by Chapdelaine
in her brief: ‘‘In the instant matter Chapdelaine continu-
ously argued that [Yorgensen] failed to amend [her]
complaint to reflect any of the proper statutes . . .
and this was brought to the court’s attention numerous
times including [Chapdelaine’s] testimony and closing
argument. . . . [Yorgensen had] fatal flaws in [her]
complaint that the trial court could not and should have
amended verbally for [her] during trial.’’ Chapdelaine’s
argument makes it clear that she was aware of the flaw
in the complaint, aware of the statute upon which the
claim was founded, and aware that the court was to
render a judgment on that statute. Furthermore, a
review of the record indicates that the court repeatedly
stated that it was to make a determination as to Chapde-
laine’s declaratory judgment action, and, in the enforce-
ment action, on the cease and desist order and the
§ 22a-44 (b) count. Accordingly, in the present case,
Yorgensen’s failure to comply with Practice Book § 10-
3 (a) properly did not bar recovery as Chapdelaine was
sufficiently apprised as to the nature of the action.
                           III
  Finally, Chapdelaine challenges the court’s determi-
nation that she violated § 22a-44 (b). Specifically, she
asserts that there was no substantial evidence before
the court of a violation because (1) she provided sub-
stantial evidence to the contrary, and (2) the evidence
provided by Yorgensen was not credible. We are not
persuaded that the findings of the court were clearly
erroneous.
   Section 22a-44 (b) provides in relevant part that
‘‘[a]ny person who commits, takes part in, or assists in
any violation of any provision of sections 22a-36 to 22a-
45, inclusive, including . . . ordinances and regula-
tions promulgated by municipalities or districts pursu-
ant to the grant of authority herein contained, shall be
assessed a civil penalty . . . . The Superior Court, in
an action brought by the . . . municipality . . . or any
person, shall have jurisdiction to restrain a continuing
violation of said sections, to issue orders directing that
the violation be corrected or removed and to assess
civil penalties pursuant to this section. . . .’’
   The court found that Chapdelaine performed a regu-
lated activity, as defined in § 2.1 of the regulations,
without obtaining a permit as required by § 6.1 of the
regulations. Section 2.1 of the Eastford Inland Wetlands
and Watercourses Regulations provides in relevant part
that ‘‘regulated activity’’ means ‘‘any operation within
or use of a wetland or watercourse involving removal or
deposition of material, or any obstruction, construction,
alteration or pollution, of such wetlands or water-
courses . . . . Furthermore, any clearing, grubbing,
filling, grading, paving, excavating, constructing, depos-
iting or removing of material and discharging of storm
water on the land within 100 feet measuring horizontally
from the boundary of any wetland or watercourse is a
regulated activity. The Commission may rule that any
other activity located within such upland review area
or in any other non-wetland or non-watercourse area
is likely to impact or affect wetlands or watercourses
and is a regulated activity.’’7
   The court determined that the evidence established
that Chapdelaine performed activities within 100 feet
of the wetlands, in violation of § 2.1 of the regulations.
Specifically, the court found that ‘‘Yorgensen testified
that in addition to her on-site visits in the fall of 2010,
she has viewed the property from off-site and saw that
work was continuing, including a road being built into
the woods and regrading. DeJohn, who in addition to
being chairman of the commission has also been a gen-
eral contractor for twenty-eight years, testified that he
inspected the site almost daily from both Eastford Road
and from the town’s nature trail across the river. He
also attended the site visit on August 14, 2012. He
observed the construction work, which predated the
cease and desist order, and watched the 2011 work
that commenced in May including the use of heavy
equipment through mid-August. DeJohn testified that
the activities were conducted in violation of the Novem-
ber 18, 2010 cease and desist order. Michael Klein, a
registered soil scientist retained by the [c]ommission,
inspected the property on August 14, 2012 and testified
to a number of findings including that he found distur-
bances of soil within 100 feet of a wetland or water-
course, that there was recently deposited sediment in a
swale (a possible watercourse), [that] there was grading
from the riding ring within twenty or thirty feet from
the wetlands, that a portion of the property had been
denuded of vegetation, [that] alluvium was present, and
that there were disturbances in the southwestern part
of the property. Duncan also testified that there has
been significant grading and the removal of trees near
the river.’’ (Footnotes omitted.)
  In her brief, Chapdelaine, first, describes evidence
that she presented at trial to support her position that
she never violated the regulations. Specifically, she
details that the property was never denuded of vegeta-
tion, as exhibited by aerial photographs submitted as
evidence, and supported by her own testimony, along
with the testimony of Warren and Duncan. She further
details that her expert, George Logan, testified that he
analyzed the soil on the property at issue and deter-
mined that no regulated soils were disturbed.
  Second, Chapdelaine details in her brief that the court
should not have found the testimony upon which it
relied to be credible. Specifically, she details that the
testimony of the expert for the plaintiff, Klein, was not
credible because he failed to provide a detailed report
to support his testimony, he testified that he was
unaware of the Connecticut Soil and Erosion Control
Guidelines of 2002, he failed to remember the continued
education requirements for soil scientists, and he pro-
vided blurry photographs. She also details that the testi-
mony of DeJohn was not credible because he only
inspected her property from adjacent properties, and
did not perform soil analysis such as that performed
by her own experts. She also asserts that there was no
evidence of filling of the wetlands, and there was no
evidence of cutting of trees for expansion of crop land.
   ‘‘Our review of the factual findings of the trial court
is limited to a determination of whether they are clearly
erroneous. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . Because it is the trial court’s function
to weigh the evidence and determine credibility, we
give great deference to its findings.’’ (Internal quotation
marks omitted.) Canterbury v. Deojay, supra, 114 Conn.
App. 720–21.
   Our review of the record indicates that the court’s
factual findings are supported by the evidence.8 To the
extent that Chapdelaine challenges the credibility of
the evidence, and the court’s weighing of the evidence,
such a determination is outside the scope of our review.
As to Chapdelaine’s challenge of the court’s reliance
on Klein’s testimony, in particular, we note that ‘‘[t]he
acceptance or rejection of the opinions of expert wit-
nesses is a matter peculiarly within the province of the
trier of fact and its determinations will be accorded
great deference by this court. . . . In its consideration
of the testimony of an expert witness, the trial court
might weigh, as it sees fit, the expert’s expertise, his
opportunity to observe the defendant and to form an
opinion, and his thoroughness. It might consider also
the reasonableness of his judgments about the underly-
ing facts and of the conclusions which he drew from
them. . . . It is well settled that the trier of fact can
disbelieve any or all of the evidence proffered . . . .’’
(Internal quotation marks omitted.) Sheppard v. Shep-
pard, 80 Conn. App. 202, 212, 834 A.2d 730 (2003).
Accordingly, we are not left with a definite and firm
conviction that a mistake has been committed.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
      In the declaratory judgment action, Chapdelaine named as defendants
the town, Yorgensen, and Thomas DeJohn, the chairman of the Inland Wet-
lands and Watercourses Commission of the Town of Eastford.
    In the enforcement action, Yorgensen named as defendants Chapdelaine,
Gary Warren, who occupies the property with Chapdelaine, and Mary A.
Duncan and John C. Revill, who are the owners of the property. Warren,
Duncan, and Revill are not parties to this appeal.
    Hereafter, for the sake of clarity, we refer in this opinion to all individuals
by name rather than by party designation.
    2
      In her brief, Chapdelaine raised seventy-one claims of error. ‘‘[I]t is
the established policy of the Connecticut courts to be solicitous of [self-
represented] litigants and when it does not interfere with the rights of
other parties to construe the rules of practice liberally in favor of the [self-
represented] party. . . . Although we allow [self-represented] litigants
some latitude, the right of self-representation provides no attendant license
not to comply with relevant rules of procedural and substantive law.’’ (Cita-
tion omitted; internal quotation marks omitted.) Strobel v. Strobel, 64 Conn.
App. 614, 617–18, 781 A.2d 356, cert. denied, 258 Conn. 937, 786 A.2d 426
(2001). ‘‘This torrent of claimed error . . . serves neither the ends of justice
nor the defendant’s own purposes as possibly meritorious issues are
obscured by the sheer number of claims that are put before us. . . . Legal
contentions, like the currency, depreciate through over-issue. The mind of
an appellate judge is habitually receptive to the suggestion that a lower
court committed an error. But receptiveness declines as the number of
assigned errors increases. Multiplicity hints at lack of confidence in any
one [issue]. . . . [M]ultiplying assignments of error will dilute and weaken
a good case and will not save a bad one. . . . Most cases present only one,
two, or three significant questions. . . . Usually . . . if you cannot win on
a few major points, the others are not likely to help. . . . The effect of
adding weak arguments will be to dilute the force of the stronger ones.’’
(Citations omitted; footnote omitted; internal quotation marks omitted.)
State v. Pelletier, 209 Conn. 564, 566–67, 552 A.2d 805 (1989); see also Strobel
v. Strobel, supra, 618–19.
    The majority of Chapdelaine’s claims are allegations that lack factual and
legal support. Furthermore, for each claim raised in her statement of issues,
she cites for our reference a range of pages that encompasses the entirety
of her brief. ‘‘[W]e are not required to review issues that have been improperly
presented to this court through an inadequate brief. . . . Analysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failing to brief the issue properly. . . . Where the parties cite no
law and provide no analysis of their claims, we do not review such claims.’’
(Citation omitted; internal quotation marks omitted.) Turner v. American
Car Rental, Inc., 92 Conn. App. 123, 130–31, 884 A.2d 7 (2005). Accordingly,
the three claims addressed in this opinion are those upon which substantive
argument can be gleaned from Chapdelaine’s brief and oral argument before
this court. Those that are not addressed are without merit.
    3
      According to the agreement, the closing was to take place on or before
August 15, 2012. The property had not closed as of January 24, 2013, the
date of the court’s judgment.
    4
      Chapdelaine stated at trial that she did not appeal the commission’s
decision because she ‘‘was extremely happy.’’ Specifically, she stated that
‘‘I was happy with their decision. They gave me the decision to pasture
expand. They gave me permission to train.’’ She reiterated this satisfaction
and justification as to why she did not appeal the commission’s decision at
oral argument to this court.
    5
      In the enforcement complaint, Yorgensen failed to cite § 22a-44 (a) as
the basis for count one, and § 22a-44 (b) as the basis for count two. Instead,
she detailed count one as a violation of an unappealed cease and desist
order, and count two as a violation of §§ 2.1 and 6 of the regulations. We
address why Yorgensen’s failure to cite to § 22a-44 (b) did not bar her
recovery in part II of this opinion.
    6
      Chapdelaine makes various claims that are rooted in her belief that the
court impermissibly treated her declaratory judgment action as an appeal,
such as her contention that the court lacked a full record for review, because
the case was not brought as an appeal under the Uniform Administrative
Procedure Act (UAPA). However, we note for Chapdelaine that the court did
not treat her declaratory judgment action as an appeal of the commission’s
determination; instead, the court held that she should have appealed. The
UAPA only applies to appeals from the determination of a wetlands commis-
sion; Klug v. Inland Wetlands Commission, 30 Conn. App. 85, 91, 619 A.2d
8 (1993); and as found by the court, and as conceded by Chapdelaine, no
such appeal was taken. Instead, this was a consolidation of two separate
actions, neither of which was an appeal from the determination of the com-
mission.
   7
     Section 6.1 of the Eastford Wetlands and Watercourses Regulations pro-
vides that ‘‘[n]o person shall conduct or maintain a regulated activity without
first obtaining a permit for such activity from the Inland Wetlands and
Watercourses Commission of the Town of Eastford.’’ We note that a 100
foot upland review area imposed by a local wetlands regulation has been
held to be ‘‘a valid administrative device reasonably designed to enable the
commission to protect and preserve wetlands located within [the town] in
fulfillment of its duty under the [Inland Wetlands and Water Courses Act].’’
(Internal quotation marks omitted.) Queach Corp. v. Inland Wetlands Com-
mission, 258 Conn. 178, 201, 779 A.2d 134 (2001).
   8
     Notably, the record indicates that Chapdelaine’s expert, George Logan,
testified that Chapdelaine’s construction of the riding arena disturbed soils
within 100 feet of the Still River. The following colloquy occurred between
Schain, who was Yorgensen’s trial counsel, and Logan:
   ‘‘[Attorney Schain]: Mr. Logan, were soils disturbed during the construc-
tion of the riding arena?
   ‘‘[Logan]: Yeah.
   ‘‘[Attorney Schain]: And is some of that disturbance within 100 feet of
the Still River?
   ‘‘[Logan]: Yes.
   ‘‘[Attorney Schain]: And on other areas of the property, there are dis-
turbed soils?
   ‘‘[Logan]: Well, it depends on how you define disturbed soils.
   ‘‘[Attorney Schain]: Soils which are—which have been—I’m sorry, allow
me to think of another word. Soils which have been upset from their natu-
ral state?
   ‘‘[Logan]: Minimally.
   ‘‘[Attorney Schain]: And some of that disturbance is within 100 feet of
the Still River? . . .
   ‘‘[Logan]: Yes.’’